DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
	Claim 16 objected to because of the following informalities:  At the end of the claim, the term “machining means” is used.  This is confusing because the word “means” could be interpreted as invoking §112(f). Appropriate correction is required.
	For the purposes of compact prosecution, this term will be interpreted as referring to the machine tool limitations within the claim.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claim 30 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 30 recites the limitation "stroke rod" in the claim. There is insufficient antecedent basis for this limitation in the claim as it is not explicitly defined.
	For the purposes of compact prosecution , the examiner has interpreted the term “stroke rod ” to be equivalent to the lifting rod of the press plunger of Claim 29.

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16, 22-23, 26 and 28-29 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Crosara (EP 2 774 750 A1, cited in IDS).
	Regarding Claim 16, Crosara discloses an apparatus for machining or processing a workpiece (Figs. 1, 15 abstract; press – 1 component (C)) that can be positioned in a workpiece holder (Fig. 2 paragraph [0073] component – C to be processed interposed between the processing tool – 2 and counteracting table – 3) , comprising: 
	at least one tool that is movable relative to the workpiece holder during the machining or processing of the workpiece (Fig.2 paragraphs [0073] [0074] [0078]  movable ram – 2 or processing tool; …possible to move the counteracting table – 3 upwards…); and 
	at least one pressure line circuit  (Fig. 17 paragraph [0188] open circuit – 32a) having at least one pump unit (Fig. 17 paragraph [0188] hydraulic cylinder – 3a)  and at least one energy storage (Fig. 17 paragraph [0189] see tank below attached to auxiliary hydraulic system – 90), which is in flow connection with the pump unit via a pressure line (Fig. 17paragraph [0189] hydraulic cylinder – 3a is repositioned through an auxiliary hydraulic system – 90). See Fig. 17 below:

		
    PNG
    media_image1.png
    811
    1169
    media_image1.png
    Greyscale
			
	
	wherein the pump element is directly or indirectly mechanically coupled to the apparatus in such a way that during the machining or processing of the workpiece the pump element is movable with the associated movement of the machining means (Fig. 17 paragraphs [0188] [0189] recovery pump – 32a connected to both the auxiliary moving system – 63 and the hydraulic cylinder – 3a; …recovery pump – 32a …connected to the hydraulic cylinder – 3a in order to obtain …sheet pressing force….is connected again ….in order to perform the away movement….).

	
	Regarding Claim 22, Crosara discloses all the limitations of Claim 16 and further discloses that the apparatus is a press device for the forming pressing of workpieces (abstract), and the component movable by the pressing device is movable in a reciprocal stroke movement during the machining of the workpiece (paragraphs [0006] [0037] laws of motion of the ram in terms of useful stroke; press comprising a ram suited to be subjected to a movement in a substantially longitudinal direction) 

	Regarding Claim 23, Crosara discloses all the limitations of Claim 16 and further discloses that the apparatus is a press device for form pressing of workpieces (abstract), 
	and the component movable by the press device is movable in a rotational movement during the machining of the workpiece (Fig. 2 paragraph [0107] …rotation of the driving shaft – 14 is converted, by means of the kinematic mechanism – 5 into a movement of the ram – 2 along the longitudinal direction – X towards the table – 3 and against the component – C to be processed….), 
	the pump unit having a pump element movable in a reciprocating stroke movement, which is driven by the component movable by the press device via a gear (Fig. 2 paragraph [0084] kinematic mechanism – 5 also comprises a gear – 15 ….suited to transmit the motion of a driving shaft – 14 to crankshaft – 7)  for converting the rotational movement into a translatory back and forth movement (Fig. 2 paragraphs [0080]  kinematic mechanism – 5 comprises a connecting rod – 6 connected to the ram – 2 and a crankshaft – 7 suited to move ram – 2 along said longitudinal direction – X) .
	
	Regarding Claim 26, Crosara discloses all the limitations of Claim 16 whereby the apparatus comprises at least one hydraulically or pneumatically loaded consumer  which is in flow connection with the energy storage via the pressure supply line having a controllable control valve (Fig. 17 paragraph [0189] hydraulic cylinder – 3a is repositioned through an auxiliary hydraulic system – 90 connected to the tank – valve (V) is shown. 
		
    PNG
    media_image2.png
    805
    1145
    media_image2.png
    Greyscale

			
	Regarding Claim 28, Crosara discloses all the limitations of Claim 16 but does not disclose that  the apparatus is an injection molding machine, a drilling machine, milling machine, lathe, planing bench, or saw.
	However,  Crosara does disclose that the configuration of the press can be changed to a new type of processing, such as to punching, and drawing as well as a forming die and is adaptable to the type of processing required (paragraph [0006]). Moreover, it may be necessary use the sheet pressing function in order to apply a force contrary to the direction of motion of ram – 2 using the hydraulic cylinder – 3a (Figs. 12-17 paragraph [0182]). This implies that processes such as an injection molding machine, a drilling machine, milling machine, lathe, planing bench, or saw are capable of being at least a part of this apparatus. 

	Regarding Claim 29, Crosara discloses all the limitations of Claim 16 and further discloses that the apparatus is a press device for the forming pressing of workpieces (paragraph [0037]) and has at least one abutment surface (Fig.1 paragraph [0073] counteracting table – 3), at least one press plunger which can be set in a lifting movement against the abutment surface (Fig. 2 paragraph [0073] movable ram – 2 constitutes the processing tool suited to be moved towards and against a component C to be processed interposed between the processing tool – 2 and the counteracting table – 3), wherein the movable component is the press plunger or a component of the press device connected to the press plunger, in particular a lifting rod of the press plunger (Fig. 2 paragraph [0080] a connecting rod – 6 connected to the ram – 2).

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 17-18 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crosara (EP 2 774 750) cited in IDS.
	Regarding Claim 17, the first embodiment of Crosara described in paragraphs [0037] to [0199] (Figs. 12-17 paragraph [0202]) discloses all the limitations of Claim 16 but does not disclose a pneumatic system.
	Crosara (Fig. 18 paragraphs [0202]-[0208] discloses that the pump unit is a compressor for building up a pneumatic overpressure arranged to suck in a gaseous medium and press it into the pressure line in a compressed state (Fig. 18 embodiment paragraph [0204] pressure inside piston – 3A generates force that counteracts the movement of the ram – 2)  and, wherein the energy storage is a pneumatic pressure storage with a pressure vessel with an internal pressure which is higher than the ambient pressure (Fig. 18 paragraph [0204] pressure inside the piston – 3A and the tank - 3B generates a force that counteracts the movement of the ram – 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the first embodiment of Crosara (paragraph [0037]-[0199]) with the second embodiment of Crosara (paragraph [0202]-[0208]) whereby a hydraulic cylinder with the accompanying system is replaced by a hydraulic with a pneumatic system (paragraph [0202]). This would be advantageous for better balance for the purpose of avoiding impacts with the ram (paragraph [0206]).

	Regarding Claim 18, the first embodiment of Crosara described in Claim 17 discloses all the limitations of Claim 16 but does not disclose a suction unit.
 	 The second embodiment of Crosara discloses at least one pump unit embodiment which is a suction unit for building up a pneumatic vacuum for sucking gaseous medium out of the pressure line (Fig. 18 paragraph [0204] pneumatic cylinders – 400P  when ram – 2 moves back upwards …force generated by the pressure inside the cylinders acts in the same direction as that of the movement , wherein the pneumatic energy storage is a pressure vessel with an internal pressure which is lower than the ambient pressure (paragraphs [0202] where the energy recovery circuit – 80 and recovery pump/pumps – 32a are replaced by a pneumatic system whereby the piston – 3a must generate suction).

	Regarding Claim 24, the first embodiment of Crosara described in paragraphs [0037] to [0199] (Figs. 12-17 paragraph [0202]) discloses all the limitations of Claim 22 but does not disclose a pump unit is a compressor for building up pneumatic overpressure.
	Crosara (Fig. 18 paragraphs [0202]-[0208] discloses the pump unit is a compressor (paragraph [0203] pressure inside the piston – 3A) for building up a pneumatic overpressure arranged to suck in a gaseous medium and press it into the pressure line in a compressed state (Fig. 17, paragraph [0204] pressure inside piston – 3A  generates force that counteracts the movement of the ram – 2)
	wherein the energy storage is a pneumatic pressure storage with a pressure vessel with an internal pressure which is higher than the ambient pressure (Fig, 17. paragraph [0204] the pressure inside the….tank – 3B generates a force that counteracts the movement of ram – 2).
	wherein the pump unit is a piston/cylinder unit (Fig. 18 paragraphs [0203] [0204] pneumatic or gas cylinder – 3A also referred to as piston – 3A); and wherein a piston of the piston/cylinder unit is coupled to the stroke movement of the movable component of the press device (Fig. 18 paragraph [0204] when the ram – 2 closes the die against the table – 3 , the pressure inside the piston – 3A…..generates a force that counteracts the movement of the ram – 2) , and the piston/cylinder unit has a working chamber arranged on one side of the piston (paragraph [0204] pressure inside piston – 3A generates a force…); 
	wherein in one embodiment, the working chamber is in flow connection with the pressure line (Fig.17 paragraph [0189] when the operating stage starts, the auxiliary hydraulic moving system – 630 is bypassed and the recovery pump – 32a is connected to the hydraulic cylinder (piston – 3A connected to tank – 3B) having a pressure valve (Fig. 17 paragraph [0185] recovery pump – 32a brings the hydraulic cylinder – 3a back to its position by switching the solenoid valve – 80); 
	wherein the pressure valve in the case of a pump unit that is a compressor permits a flow from the piston/cylinder unit to the pneumatic energy storage  (Fig. 12 paragraph [0184] hydraulic cylinder – 3a  pushed down by the ram – 2  and the pressure controlled by the recovery pump – 32a), and is capable of blocking automatically in the opposite direction energy storage via the pressure supply line having a controllable control valve (paragraph [0185] recovery pump – 32a brings the hydraulic cylinder – 3a back to its position by switching the solenoid valve – 80).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the first embodiment of Crosara (paragraph [0037]-[0199]) with the second embodiment of Crosara (paragraph [0202]-[0208]) whereby a hydraulic cylinder with the accompanying system is replaced by a hydraulic with a pneumatic system (paragraph [0202]) capable of applying an overpressure. This would be advantageous because this makes it possible to manage in an optimal manner stored excess energy  (paragraph [0208]).

2.	Claims 19-21 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crosara (EP 2 774 750 A1) in view of Kordak (US 5,499,525).
	Regarding Claim 19, Crosara discloses all the limitations of Claim 16  including a piston which is used as a pneumatic device and inherently suctions air or fluid  and a hydraulic pump system for the displacement of the ram (paragraph [0173]), however Crosara does not disclose a pump unit for building up a hydraulic pressure through suction of the piston .
	Kordak teaches a hydraulic drive for a press (abstract) whereby at least one pump unit is a suction unit for sucking hydraulic fluid out of the pressure line (Figs. 5, 8 Col. 11 ll. 27-32 pump – 80 maintains a minimum pressure and thus provides always for suction conditions at the output – 83), wherein the energy storage is a pressure vessel with an internal pressure which is lower than the ambient pressure (Fig. 6 Col. 11 ll. 55-67 energy storage - tank – 34 is pressure controlled and maintains thereby a pressure controlled low pressure in the chamber – 64 of piston – 61) and has a device for converting a hydraulic pressure into potential energy and potential energy into hydraulic pressure (Fig. 9 Col. 14 ll. 53-56 potential energy of the press ram – 11 transformed into pressure energy…)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Crosara which discloses a pump unit  with  a pump element moveable back and forth for sucking in or sucking out a medium in connection with a pressure line to have this pump unit build up hydraulic pressure for sucking in a fluid and pressing it into a pressure line to an energy storage for converting hydraulic pressure into potential energy and back into hydraulic pressure. This would be advantageous because it is possible to make use of at least a portion of the energy taken from the hydraulic cylinder without using a mechanical coupling or the detour via electric energy (Kordak, Col. 3 ll. 14-17 and ll. 64-65)

	Regarding Claim 20, Crosara discloses all the limitations of Claim 16  but does not disclose two separate pressure lined circuits  comprising at least one energy storage and pressure line.
	Kordak discloses that its pressing device comprises two separate pressure line circuits (Figs. 5, 7, 8 Col. 9 ll. 42-44 ll. 57-58 line or conduit – 72 to the press cylinder chamber – 64; output – 81 via a conduit – 82 to the return stroke cylinder chamber – 63), each of the pressure line circuits comprising at least one energy storage and a pressure line (Figs. 5, 7, 8 Col. 9 ll. 45-47; ll. 58-60 output – 73 …connected to the tank – 34; other output – 83…connected to the tank – 34…).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention have combined Crosara with Kordak whereby a pressing device comprises two separate pressure line circuits with at least one energy storage and a pressure line and would be advantageous because the balance sheet of energy of such a drive of such a press is improved (abstract). The energy transferred by the press ram to the hydraulic cylinder can be retrieved by the second energy source (second hydrostatic machine) and can be used for driving the press ram or fed into an electric power supply system (Col. 1 ll. 50-60) which is an advantage for balancing leakage losses with only the hydraulic fluid supplying the necessary amount required +(Col. 1 ll. 50-56).

	Regarding Claim  21, the combination of Crosara and Kordak disclose all the limitations of Claim 20 and Kordak further discloses wherein one of the pressure line circuits is a pressure line circuit carrying over-pressure with a compressor as pumping unit, and one of the pressure line circuits is a pressure line circuit carrying under-pressure with a suction unit as pumping unit (Fig. 5 Col. 10 ll. 19-34 .where one line can be under pressure and high pressure during the operating stroke – see also Col. 11 ll. 29-32 wherein the pump – 80 maintains a minimum pressure  and thus provides always for suction conditions…).

	Regarding Claim  25, Crosara discloses all the limitations of Claim 24  however, does not disclose working chambers on both sides of the piston.
	Kordak discloses wherein the piston/cylinder unit has a respective working chamber on both sides of the piston (Figs. 5-8 Col. 9 ll 26-32 piston – 61 divides the interior of the differential cylinder – 62 into two pressure chambers – 63 and 64), one of the working chambers being in flow communication with a first pressure line circuit carrying negative or positive pressure, and a second working chamber arranged on the opposite side of the piston being in flow communication with a second pressure line circuit carrying positive or negative pressure (Figs. 5-8 Col. 9 ll. 40-62 where supply flow lines – 72 and 82  where both supply flows are reversible and the pressure port and suction port can be exchanged with each other (Col. 9 ll 65-67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention have combined Crosara with Kordak whereby a pressing device has a piston/cylinder unit with a respective working chamber on both sides of the piston and a pressure line. This would be advantageous because this controls the press ram pressure such that there is flow dependent control, so that the lifting movement is continued with a defined speed (Col. 11 ll. 15-17 pump – 70 switched ..to flow dependent control)  while at the same time a pressure control can be maintained (Col. 11 ll. 10-14 piston machine – 80 maintains minimum pressure). 

3. 	Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crosara (EP 2 774 750 A1) in view of Daub (US 2015/0273779). 
	Regarding Claim 27, Crosara discloses all the limitations of Claim 26 but does not disclose that the hydraulically or pneumatically driven consumer is an overpressure-driven ejector mandrel or a vacuum-driven suction cup as part of a workpiece handling system.
	Daub teaches a press for machining a workpiece (Fig. 1 abstract) which has as part of the apparatus the  integration of a pneumatically driven consumer or   “pneumatic spring” within a holding device (paragraph [0025]). This  holding device which holds a workpiece against the actual press direction during the machining operation from beneath carries a consumer  an additional holding ram (Fig.1 paragraph [0075] holding device – 24 holding ram – 25). Moreover, this holding ram  can function as an ejector for a machined workpiece (paragraph [0034]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Crosara with Daub whereby a pneumatically driven consumer of Crosara is an overpressure driven ejector mandrel as taught by Daub. This would be an advantage because this allows synchronous movement between the movement of the dies or molds and the ejection of the workpiece (component) (paragraph [0034]).

4.	Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crosara (EP 2 774 750)  as applied to Claim 29 above, and further in view of Krembel (US 3,847,078).
	Regarding Claim 30, Crosara discloses all the limitations of Claim 29 but is silent regarding the stroke rod being cylindrically hollow. See 35 U.S.C. § 112(b) rejection above where “stroke rod” is equivalent to lifting rod.
	Krembel discloses a piston rod in an outer cylinder used in a marking dies to and from engagement with a workpiece (abstract).  The piston rod is cylindrically hollow at least in parts of the stroke rod and forms a second cylinder containing a pneumatically actuated ram (abstract) which is accelerated through a full stroke, thus the piston rod acts as a “stroke rod” (Fig. 1 Col. 4 ll. 44-50 ram – 80) and forms the cylinder of the piston/cylinder unit (Figs. 1, 3  abstract – second cylinder containing the pneumatically actuated ram Col. 2 ll. 11-13 piston rod – 36 is hollow defines an inner pneumatic cylinder – 78 …ram – 80 is pneumatically movable within cylinder wall – 78).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to consider the Crosara/Krembel combination of adding a cylindrically hollow piston rod because in this way when the die is pressed against a workpiece air under piston-advancing pressure is ported into the hollow rod causing the ram to advance while air under piston-retracting pressure is ported into the cylinder of the hollow rod to retract the ram (abstract).

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE K. SWIER whose telephone number is (571)272-4598. The examiner can normally be reached M-F generally 8:30 am - 5:30 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WAYNE K. SWIER/Examiner, Art Unit 1748                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712